Case 18-60978-jwc       Doc 72     Filed 04/24/20 Entered 04/24/20 12:02:49             Desc Main
                                   Document      Page 1 of 8


                   UNITED STATES BANKRUPTCY COURT
             NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 IN RE:                                              * CASE NO. 18-60978-jwc
                                                     *
 Steven Anthony Crawford,                            *
 DBA S-A-C Trucking, LLC,                            *
 and                                                 * CHAPTER 13
 Camille Elizabeth Crawford,                         *
                                                     *
                                                     *
                                                     *
       Debtors                                       *

              MOTION TO EXCUSE DEFAULT IN PAYMENTS
 TO CHAPTER 13 TRUSTEE AND FOR A MATCHING REDUCTION IN PLAN BASE

       COME NOW Debtors, through counsel, and file this Motion to Excuse Default in
Payments to Chapter 13 Trustee and for a Matching Reduction in Plan Base, showing to this
Honorable Court the following:
                                                1.
       Debtors filed a Petition constituting an Order For Relief under Title 11 U.S.C. Chapter 13
on July 2, 2018.
                                                2.
       Debtors' Chapter 13 Plan was confirmed on October 23, 2018.
                                                3.
       Debtors' plan calls for payments to the Trustee of $3,340.00 per month.
                                                4.
       Debtors have defaulted in the payments under the confirmed plan.
                                                5.
       Debtor had to replace a tank on his work vehicle and was out of work due to this. He also
had an income decrease due to COVID19.
                                                6.
       Debtors respectfully request that the Court excuse the default in plan payments for the
months of January, February and March 2020, inclusive. Debtors shall resume making the plan
Case 18-60978-jwc        Doc 72     Filed 04/24/20 Entered 04/24/20 12:02:49           Desc Main
                                    Document      Page 2 of 8


payments in April 2020, at which time Debtors shall modify the plan and schedules to cure any
term problem that might exist.
                                                 7.
       Debtors further request that the Plan base be reduced by the amount equal to the default
being excused. Debtors show that this reduction does not cause a reduction in the percentage or
pool of funds provided to general, unsecured creditors in the Plan.


       WHEREFORE, Debtors pray that this Motion to Excuse Default in Payments to Chapter
13 Trustee and for a Matching Reduction in Plan Base be granted.
                                              Respectfully submitted,


                                              /s/
                                              Jessica Douglas GA Bar No. 340570
                                              Attorney for Debtors
Clark & Washington, LLC
3300 Northeast Expressway
Building 3
Atlanta GA 30341
Phone: 404-522-2222
Fax: 770-220-0685
Email: ecfnotices@cw13.com
Case 18-60978-jwc       Doc 72      Filed 04/24/20 Entered 04/24/20 12:02:49            Desc Main
                                    Document      Page 3 of 8


                   UNITED STATES BANKRUPTCY COURT
             NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 IN RE:                                             * CASE NO. 18-60978-jwc
                                                    *
 Steven Anthony Crawford,                           *
 DBA S-A-C Trucking, LLC,                           *
 and                                                * CHAPTER 13
 Camille Elizabeth Crawford,                        *
                                                    *
                                                    *
       Debtors                                      *


  NOTICE OF HEARING ON MOTION TO EXCUSE DEFAULT IN PAYMENTS
TO CHAPTER 13 TRUSTEE AND FOR A MATCHING REDUCTION IN PLAN BASE

       PLEASE TAKE NOTICE that Debtors filed a Motion to Excuse Default in Payments to

Chapter 13 Trustee and for a Matching Reduction in Plan Base seeking (a) to have a default in

Debtors' plan payments excused, and (b) a corresponding reduction in the plan base.

       PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the matter

in Courtroom 1203 of the US Courthouse, 75 Ted Turner Drive, SW, Atlanta, GA, 30303, at

10:00AM, on May 19, 2020.

       Your rights may be affected by the court’s ruling on these pleadings. You should read

these pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy

case. (If you do not have an attorney, you may wish to consult one.) If you do not want the court

to grant the relief sought in these pleadings or if you want the court to consider your views, then

you and/or your attorney must attend the hearing. You may also file a written response to the

pleading with the Clerk at the address stated below, but you are not required to do so. If you file

a written response, you must attach a certificate stating when, how and on whom (including

addresses) you served the response. Mail or deliver your response so that it is received by the

Clerk at least two business days before the hearing. The address of the Clerk's Office is Clerk, U.
Case 18-60978-jwc       Doc 72    Filed 04/24/20 Entered 04/24/20 12:02:49       Desc Main
                                  Document      Page 4 of 8


S. Bankruptcy Court, Suite 1340, 75 Ted Turner Drive, Atlanta Georgia 30303. You must also

mail a copy of your response to the undersigned at the address stated below.

                                             Respectfully submitted,


                                             /s/
                                             Jessica Douglas GA Bar No. 340570
                                             Attorney for Debtors
Clark & Washington, LLC
3300 Northeast Expressway
Building 3
Atlanta GA 30341
Phone: 404-522-2222
Fax: 770-220-0685
Email: ecfnotices@cw13.com
Case 18-60978-jwc       Doc 72     Filed 04/24/20 Entered 04/24/20 12:02:49             Desc Main
                                   Document      Page 5 of 8


                                 CERTIFICATE OF SERVICE


       I certify that I served Debtors with a true and correct copy of the within the and foregoing
Motion to Excuse Default in Payments to Chapter 13 Trustee and for a Matching Reduction in
Plan Base and Notice of Hearing on Motion to Excuse Default in Payments to Chapter 13
Trustee and for a Matching Reduction in Plan Base by placing the same in the United States
Mail with adequate postage affixed to ensure delivery and addressed as follows:


Steven Anthony Crawford
Camille Elizabeth Crawford
1040 Meadows Springs Drive SW
Conyers GA 30094

        And, in the same manner, I served the parties listed in the attached matrix at the addresses
indicated therein.

       I further certify that Nancy J Whaley, the Standing Chapter 13 Trustee, was served via the
CM/ECF electronic mail/noticing system.
                                              DATE: 04/24/2020
                                              /s/
                                              Jessica Douglas GA Bar No. 340570
                                              Attorney for Debtors
Clark & Washington, LLC
3300 Northeast Expressway
Building 3
Atlanta GA 30341
Phone: 404-522-2222
Fax: 770-220-0685
Email: ecfnotices@cw13.com
Label Matrix forCase     18-60978-jwc
                  local noticing        Doc 72    Filed
                                             American     04/24/20
                                                      Express            Entered 04/24/20 12:02:49
                                                              National Bank                              Desc
                                                                                           (p)AMERICAN HONDA     Main
                                                                                                             FINANCE
113E-1                                            Document
                                             c/o Becket and Lee LLP  Page   6 of 8         P O BOX 168088
Case 18-60978-jwc                             PO Box 3001                                   IRVING TX 75016-8088
Northern District of Georgia                  Malvern PA 19355-0701
Atlanta
Fri Apr 24 09:53:59 EDT 2020
Amex                                          Julie M. Anania                               Avant Credit, Inc
Correspondence/Bankruptcy                     Nancy J. Whaley                               Attention Bankruptcy
Po Box 981540                                 Standing Chapter 13 Trustee                   Po Box 9183380
El Paso, TX 79998-1540                        Suite 120                                     Chicago, IL 60691-3380
                                              303 Peachtree Center Avenue
                                              Atlanta, GA 30303-1286
BANK OF AMERICA, N.A.                         Bank of America                               Carolee Berasi
PO BOX 31785                                  Attn: Bankruptcy Nc4-105-02-77                Stern & Eisenberg
TAMPA, FL 33631-3785                          Po Box 26012                                  1709 Devonshire Drive
                                              Greensboro, NC 27420-6012                     Columbia, SC 29204-2404


(p)JPMORGAN CHASE BANK N A                    Chase Mortgage                                Citibank, N.A.
BANKRUPTCY MAIL INTAKE TEAM                   10790 Rancho Bernardo Rd                      701 East 60th Street North
700 KANSAS LANE FLOOR 01                      San Diego, CA 92127-5705                      Sioux Falls, SD 57104-0493
MONROE LA 71203-4774


Citibank/Sears                                Citicards                                     Citicards Cbna
Centralized Bankruptcy                        Citicorp Credit Services/Attn: Centraliz      Citi Bank
Po Box 790034                                 Po Box 790040                                 Po Box 6077
St Louis, MO 63179-0034                       Saint Louis, MO 63179-0040                    Sioux Falls, SD 57117-6077


E. L. Clark                                   Collectron Of Atlanta/Carter-Young            Camille Elizabeth Crawford
Clark & Washington, LLC                       Attention: Bankruptcy                         1040 Meadows Springs Drive SW
Bldg. 3                                       Po Box 92269                                  Conyers, GA 30094-5768
3300 Northeast Expwy.                         Atlanta, GA 30314-0269
Atlanta, GA 30341-3932

Steven Anthony Crawford                       Department of the Treasury                    Abbey Ulsh Dreher
1040 Meadows Springs Drive SW                 Internal Revenue Service                      Barrett Daffin Frappier Turner Engel LLP
Conyers, GA 30094-5768                        P.O. Box 7346                                 Suite 100
                                              Philadelphia PA 19101-7346                    4004 Belt Line Road
                                                                                            Addison, TX 75001-4320

ENGS                                          Engs Commercial Finance Co.                   (p)GEORGIA DEPARTMENT OF REVENUE
1 Pierce Place                                c/o Chad J. Hammons, Esq.                     COMPLIANCE DIVISION
Ste 1100 West                                 Jones Walker LLP                              ARCS BANKRUPTCY
Itasca, IL 60143-3149                         190 E. Capitol St., Ste. 800                  1800 CENTURY BLVD NE SUITE 9100
                                              Jackson, MS 39201-2155                        ATLANTA GA 30345-3202

IRS                                           LVNV Funding LLC                              Brandi R. Lesesne
P.O. Box 7346                                 PO Box 10587                                  Barrett Daffin Frappier Turner Engel LLP
Philadelphia PA 19101-7346                    Greenville, SC 29603-0587                     Suite 100
                                                                                            4004 Belt Line Road
                                                                                            Addison, TX 75001-4320

Mallory Velten                                NetCredit                                     New Penn Financial, LLC
Brock and Scott, PLLC                         175 W. Jackson Blvd., Suite 1000              c/o Shellpoint Mortgage Servicing
Attorneys at Law                              Chicago, IL 60604-2863                        PO Box 10826
4360 Chamblee Dunwoody Rd. Suite 310                                                        Greenville, SC 29603-0826
Atlanta, GA 30341-1056
                Case
New Penn Financial, LLC 18-60978-jwc
                        d/b/a Shellpoint Mor Doc 72
                                                  NewRezFiled  04/24/20
                                                         LLC d/b/a Shellpoint Entered    04/24/20
                                                                              Mortgage Servici          12:02:49
                                                                                                         Bryce R. Noel Desc Main
c/o Stern & Eisenberg Souther, PC                       Document          Page    7  of 8
                                                  NewRez LLC d/b/a Shellpoint Mortgage Ser               Aldridge Pite, LLP
1709 Devonshire Drive                             PO Box 10826                                           3575 Piedmont Road, NE, Suite 500
Columbia, SC 29204-2404                           Greenville, SC 29603-0826                              Fifteen Piedmont Center
                                                                                                         Atlanta, GA 30305-1527

PRA Receivables Management, LLC                     PayPal Credit                                        SYNCHRONY BANK
PO Box 41021                                        PO Box 105658                                        c/o Weinstein & Riley, PS
Norfolk, VA 23541-1021                              Atlanta, GA 30348-5658                               2001 Western Ave., Ste 400
                                                                                                         Seattle, WA 98121-3132


Shellpoint Mortgage Company                         Shellpoint Mortgage Servicing                        Synchrony Bank
P.O. Box 51850                                      55 Beattie Place, Suite 110                          c/o PRA Receivables Management, LLC
Livonia, MI 48151-5850                              Greenville, South Carolina 29601-5115                PO Box 41021
                                                                                                         Norfolk, VA 23541-1021


TBF Financial, LLC                                  UNITED STATES DEPARTMENT OF EDUCATION                US Deptartment of Education/Great Lakes
740 Waukegan Rd., Suite 404                         CLAIMS FILING UNIT                                   Attn: Bankruptcy
Deerfield, IL 60015-5505                            P O BOX 8973                                         Po Box 7860
                                                    MADISON, WI 53708-8973                               Madison, WI 53707-7860


United States Attorney                              Mallory Velten                                       Nancy J. Whaley
Northern District of Georgia                        Brock & Scott, PLLC                                  Nancy J. Whaley, Standing Ch. 13 Trustee
75 Ted Turner Drive SW, Suite 600                   4360 Chamblee Dunwoody Road                          303 Peachtree Center Avenue
Atlanta GA 30303-3309                               Suite 310                                            Suite 120, Suntrust Garden Plaza
                                                    Atlanta, GA 30341-1056                               Atlanta, GA 30303-1216



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


American Honda Finance                              (d)American Honda Finance Corporation                Chase Card Services
Attn: Bankruptcy                                    National Bankruptcy Center                           Correspondence Dept
P.O. Box 168088                                     P.O. Box 168088                                      Po Box 15298
Irving, TX 75016                                    Irving, TX 75016-8088                                Wilmington, DE 19850


Georgia Department of Revenue                       (d)JPMorgan Chase Bank, N.A.                         (d)JPMorgan Chase Bank, National Association
Accounts Receivable Collection Section              Chase Records Ctr Attn Correspond. Mail              Chase Records Center Attn: Corres.
1800 Century Blvd. NE                               Mail Code LA4-5555                                   Mail Code LA4-5555
Suite 9100                                          700 Kansas Lane                                      700 Kansas Lane
Atlanta, GA 30345                                   Monroe, LA 71203                                     Monroe, LA 71203




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)BANK OF AMERICA, N.A.                            (d)BANK OF AMERICA, N.A.                             (d)BANK OF AMERICA, N.A.
                                                    PO Box 31785                                         PO Box 31785
                                                    TAMPA, FL 33631-3785                                 TAMPA, FL 33631-3785
                Case
(du)Bank of America, N.A.18-60978-jwc   Doc 72    Filed
                                             (d)Bank      04/24/20
                                                     of America, N.A. Entered 04/24/20 12:02:49       Desc
                                                                                        (u)JPMorgan Chase Bank,Main
                                                                                                                National Association
                                                  Document
                                             PO Box 31785            Page 8 of 8
                                              Tampa, FL 33631-3785



(d)LVNV Funding LLC                           (u)NewRez LLC dba Shellpoint Mortgage Servici   (d)Synchrony Bank
PO Box 10587                                                                                  c/o PRA Receivables Management, LLC
Greenville, SC 29603-0587                                                                     PO Box 41021
                                                                                              Norfolk VA 23541-1021


End of Label Matrix
Mailable recipients    44
Bypassed recipients     9
Total                  53
